Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 January 2022 has been entered.
 
     PRIORITY
Applicant claims priority to Provisional Application 62/360495, filed on 11 July 2016. The Provisional Application does not provide support for a “plant derived protein matrix” or a cultured fat.

WITHDRAWN REJECTIONS
The Affidavit and arguments filed on 10 January 2022 are acknowledged. The rejections made under 35 USC 102 and 101 have been withdrawn due to claim amendment. The arguments are therefore moot. 

NEW GROUNDS OF REJECTION
New rejections have been necessitated by claim amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 16 has been amended to recite a cultured fat comprising a cultured immortalized fibroblast and a cultured adipocyte. The Instant Specification discloses the following ([0045] [0677]):
According to an aspect of some embodiments of the present invention there is provided a method of generating a cultured fat on a protein matrix, comprising generating the adipocyte cell from the fibroblast according to the method of some embodiments of the invention, wherein the culturing is performed on a plant-derived protein matrix, thereby generating the cultured fat on the protein matrix.


To produce animal fat, CSIF are cultured in serum free medium composed of DMEM/F12 supplemented with dexamethasone (0.1 μM), bFGF (10 ng/ml), long IGF-1 (Sigma I1271) (5 ng/ml), 12 μM linoleic acid, and 2 mM of L-Analyl-L-Glutamine. Cells are cultured in fed-batch bioreactors, perfusion bioreactors, or closed-loop perfusion described above to a density of 10×106 cells/ml. Medium further supplemented with 400 μM oleic acid and 10 μM rosiglitazone. Cells acquire lipid droplets and reach a density of 100×106 cells/ml. The adipocyte slurry is concentrated and added as raw material to the plant-based matrix composed of cereal or legume-based protein isolate such as the Pea Protein Organic Powder (Now Sports). Raw material density is changed as a function of the desired end product. Chicken strips require 5 to 10% laboratory grown adipocytes, resulting in about 1.5×108 cells in final product. Hamburgers require 10 to 20% laboratory grown adipocytes, resulting in about 3×108 cells in final product.


While the Instant Specification discloses a fat comprising adipocytes generated from immortalized fibroblasts, the specification does not disclose a cultured fat comprising both types of cells. This is new matter.

An amendment to the claims or the addition of a new claim must be supported by the description of the invention in the application as filed. In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989).  Applicant is required to cancel the new matter in the reply to this Office Action.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-18 and 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites the adipocyte of claim 16 is generated from a fibroblast. Claim 16 recites an immortalized fibroblast and an adipocyte. It is unclear if claim 17 means the adipocyte is generated from the immortalized fibroblast in claim 16, or if it is generated from a different fibroblast. Appropriate clarification is required. Claims 18 and 27 are included in this rejection because they depend from claim 17. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  
    obviousness or nonobviousness.

Claims 16-27 are rejected under 35 U.S.C. 103 as being unpatentable over Forgacs et al. (Engineered Comestible Meat. Patent 8703216 2014) in view of May et al. (In vitro meat: protein for twelve billion? University of Otago, 2012, pages 1-141), Edelman et al. (In Vitro-Cultured Meat Production. Tissue Engineering. Volume 11, Number 5/6, 2005, pages 659-662) and Vrljic et al. (Methods And Compositions For Consumables. US2015/0305390 29 October 2015) as evidenced by Encyclopedia Brittanica.


Claim 16 is directed to a meat substitute product (hence, a product). The claim recites the product comprises “a cultured fat”. The claim has been amended to recite “wherein the cultured fat comprises a cultured immortalized fibroblast and a cultured adipocyte cell”. Therefore a composition comprising these two cell types is broadly interpreted to meet the limitations of a cultured fat as recited in claim 16.

Forgacs et al. teach engineered meat products (Abstract). The engineered meat comprises a plurality of layers, wherein each layer comprises myocytes and wherein the engineered meat is comestible and for ingestion (column 1, lines 60-65). The
planar layers may be formed of multicellular bodies having additional non-human cell types. For example, each planar layer of the engineered meat volume may comprise a plurality of at least partially fused multicellular bodies comprising non-human myocytes and one or more of non-human endothelial cells, non-human fibroblasts, and/or non-human adipose cells or the like (column 2, lines 35-40).

In some embodiments, the engineered meat may comprise matrix proteins (column 4, lines 10-11).

In some embodiments, the cells used to form a multicellular body are obtained from a live animal and cultured as a primary cell line. For example, in further embodiments, the cells are obtained by biopsy and cultured ex vivo. In other embodiments, the cells are obtained from commercial sources (column 13, lines 10-18). Therefore the art teaches the cells used can be cultured.

While Forgacs suggests the use of fibroblasts and/or adipose cells, the art does not do so with sufficient specificity to anticipate claim 16.

While Forgacs discloses fibroblasts can be used to make meat, the art is silent as to whether the fibroblasts are immortalized.

While Forgacs teaches the use of a protein matrix, the art does not teach the use of a plant derived protein matrix.

May et al. explain the production systems involved and address the obstacles confronting a commercially viable in vitro meat product (Introduction, section 1.1, page 1). It is of note May teaches fibroblasts can be co-cultured with myocytes to produce meat with a more “meat-like” texture (see page 49, first paragraph).

May teaches the following (see page 44):
An in vitro meat production system needs much cell proliferation to culture large amounts of muscle tissue, but the majority of cells have a limited number of culture replications before they will suffer a natural cell death; this is known as the Hayflick limit. There are three methods used to combat this restriction in an in vitro meat production system: routinely refilling the culture, use of an immortal cell lineage or the immortalization of a cell lineage.



Vrljic et al. teach a meat substitute containing mainly or entirely plant based proteins ([0015]). The one or more plant proteins can comprise one or more pea proteins, chickpea proteins, lentil proteins, lupine proteins, other legume proteins, or mixtures thereof ([0018]).

Edelman et al. review the possibility of producing edible animal muscle (i.e., meat) in vitro, using tissue-engineering techniques (page 659, left column, Introduction). The art teaches the following (see page 660, left column, third paragraph of section titled “Cells”):

The simplest cultured meat system would likely use a single myogenic cell line from one of these animals, or a coculture with fat cells. After culture and harvest, cells might then be prepared for consumption as a processed meat. To replicate the taste and texture of unprocessed meats is a more ambitious goal, as vascular cells would be needed and fibroblasts for the production of connective tissue. Moreover, these would have to be properly
organized in a three-dimensional structure.

Therefore Edelman suggests a coculture of muscle cells and fat cells (hence, adipose cells). The art suggests adding fibroblasts for the production of connective tissue.

As set forth above, Forgacs teaches a meat substitute comprising myocytes, and disclosed adipocytes and/fibroblasts can be used. It would have been obvious to use all three cell types to prepare a meat. One would have been motivated to do so since Edelman teaches coculturing myocytes with fat cells (hence, adipocytes), and adding fibroblasts to produce connective tissue. Edelman teaches this replicates the taste and texture of meat. Further motivation is provided by May et al., who teach fibroblasts create a more “meat-like” texture (see page 49, first paragraph). The skilled artisan would use all three cell types to create a product that is meat-like. One would have had a reasonable expectation of success muscle cells can be combined withed fibroblasts and/or fat cells. Therefore the art suggests the use of all three cells types. One would have expected similar results since each reference is directed to a meat substitute.

As set forth above, Forgacs teaches the use of protein matrix. It would have been obvious to use a plant-derived protein matrix. One would have been motivated to do so since Forgacs teaches a meat substitute containing protein and Vrljic et al. teach a meat substitute containing mainly or entirely plant based proteins. One would have had a reasonable expectation of success since Vrljic teaches plant proteins can be used to make a meat substitute. One would have expected similar results since both references are directed to methods of making a meat substitute.

As set forth above, Forgacs teaches fibroblasts can be used to make a meat substitute. It would have been obvious to use an immortalized fibroblast. May teaches in vitro meat production systems need much cell proliferation to culture large amounts of muscle tissue, but the majority of cells have a limited number of culture replications before they will suffer a natural cell death. One would have been motivated to use immortalized fibroblasts since May teaches the use of immortalized cells can be used to combat this restriction in an in vitro meat production system. One would have expected success since May teaches immortalization can be used to cultured meat production. One would have expected similar results since Forgacs and May are both directed to producing cultured meat. Therefore claim 16 is rendered obvious as claimed (claim 16).

Claim 17 recites the adipocyte is generated from a fibroblast. Examiner notes the claims are directed to a product, and not a method. Claim 17 is interpreted to recite a product by process limitation. MPEP 2113 indicates that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  MPEP 2113 further indicates that  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Claim 17 recites “adipocyte cells”. Forgacs teaches “adipose cells”. As evidenced by Encyclopedia Brittanica, an adipose cell is also called an adipocyte. Therefore the adipocyte of claim 17 is interpreted to be the same as the adipose cell of the prior art.
The examiner concludes the burden has been shifted to the applicant to show an unobvious difference between the claimed product and the prior art product.
Therefore claim 17 is included in this rejection a claimed (claim 17).

As set forth above, May suggests the use of either an immortal cell lineage or the immortalization of a cell lineage. Generally cells will fall under the first method, although embryonic stem cells come within the second classification. As for the third option, the immortalization of a cell lineage is contentious, since cell line immortalization requires genetic manipulation. A spontaneously immortalized fibroblast is interpreted to be one that has not been genetically manipulated (hence, an immoral cell lineage). It would have been obvious to use an immortal fibroblast. May teaches in vitro meat production systems need much cell proliferation to culture large amounts of muscle tissue, but the majority of cells have a limited number of culture replications before they will suffer a natural cell death. One would have been motivated to use immortalized fibroblasts since May teaches the use of immortalized cells can be used to combat this restriction in an in vitro meat production system. One would have expected success since May teaches immortalization can be used to cultured meat production. One would have expected similar results since Forgacs and May are both directed to producing cultured meat. Therefore claim 18 is included in this rejection (claim 18).

Claims 19-20 are directed to how the adipocyte cells are cultured. The Instant Invention is directed to a product, and not a method. Claims 19-20 are interpreted to recite a product by process limitation. MPEP 2113 as set forth above are reiterated. As set forth above, the adipocyte cells of the claims and the prior art appear to be the same. The examiner concludes the burden has been shifted to the applicant to show an unobvious difference between the claimed product and the prior art product. Therefore claims 19-20 are included in this rejection a claimed (claims 19-20).

Vrljic et al. teach a meat substitute containing mainly or entirely plant based proteins. The art teaches the following at [0115]:

One of skill in the art will understand that proteins that can be isolated from any organism in the plant kingdom may be used to produce the consumables described herein.Non-limiting examples of plant sources include grain crops Such as, e.g., maize, oats, rice, wheat, barley, rye, millet, Sorghum, buckwheat, amaranth, quinoa, triticale (a wheat rye hybrid), teff (Eragrostis tel); oilseed crops including cotton seed, sunflower seed, safflower seed, Crambe, Camelina, mustard, rapeseed (Brassica napus); Acacia, or plants from the legume family. Such as, e.g., clover, Stylosanthes, Sesbania, Vetch (Vicia), Arachis, Indigofera, Leucaena, Cyanopsis, peas such as cowpeas, english peas, yellow peas, or green
peas, or beans such as, e.g., soybeans, fava beans, lima beans,kidney beans, garbanzo beans, mung beans, pinto beans, lentils, lupins, mesquite, carob, soy, and peanuts (Arachis hypogaea); leafy greens Such as, e.g., lettuce, spinach, kale, collard greens, turnip greens, chard, mustard greens, dandelion greens, broccoli, or cabbage; or green matter not ordinarily consumed by humans, including biomass crops such as Switchgrass (Panicum virgatum), Miscanthus, Arundo donax, energy cane, Sorghum, or other grasses, alfalfa, corn Stover, kelp or other seaweeds, green matter ordinarily discarded
from harvested plants, Sugarcane leaves, leaves of trees, root crops such as cassava, Sweet potato, potato, carrots, beets, or turnips; or coconut.

As set forth above, Forgacs teaches the use of protein matrix. It would have been obvious to use a legume as a plant-derived protein matrix. One would have been motivated to do so since Forgacs teaches a meat substitute containing protein and Vrljic et al. teach the use of legume protein in a meat substitute. One would have had a reasonable expectation of success since Vrljic teaches legume proteins can be used to make a meat substitute. One would have expected similar results since both references are directed to methods of making a meat substitute. Therefore claim 21 is included in this rejection (claim 21). Vrljic teaches the use of pea proteins (supra). Therefore claims 22-23 and 26 are included in this rejection (claims 22-23 and 26).  Vrljic et al. teach the use of wheat, rye, oats and barley protein in a meat substitute (supra). Therefore claim 24 is included in this rejection (claim 24). Vrljic et al. teach the use of buckwheat protein in a meat substitute (supra). Therefore claim 25 is included in this rejection (claim 25).

As set forth above, Forgacs suggests the use of fibroblasts. The art teaches suitable cells can be derived from animals such as chicken (see column 13, line 42). The art teaches the meat product can contain embryonic cells (column 13, line 11). As set forth above, May teaches suggests the use of either an immortal cell lineage. It would have been obvious to use an immortalized fibroblast. May teaches in vitro meat production systems need much cell proliferation to culture large amounts of muscle tissue, but the majority of cells have a limited number of culture replications before they will suffer a natural cell death. One would have been motivated to use immortalized fibroblasts since May teaches the use of immortalized cells can be used to combat this restriction in an in vitro meat production system. The use of an embryonic cells from chicken would have been obvious since Forgacs teaches cells used to prepare the meat substitute can be from a chicken, and can be embryonic. One would have expected success since May teaches immortalization can be used to cultured meat production. One would have expected similar results since Forgacs and May are both directed to producing cultured meat. Therefore claim 27 is included in this rejection as claimed (claim 27). 

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653